DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 11/27/2017 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “simultaneously measuring a force that can be both dynamic and static”. Yet, it is unclear to one having ordinary skill in the art to identify what force is being measured. The disclosure fails to point out exactly if the force sensor is measuring both at the same time a static and dynamic force. Absent further clarification explaining what the Applicants means by “simultaneously measuring a force that can be both dynamic and static”, it will be presumed that the “simultaneously measuring a force that can be both dynamic and static” means that the sensor can measure a dynamic or static force.
Claim 2, recite “exactly one piezoelectric transducer element”. However, it is unclear to one having ordinary skill in the art to identify if the piezoelectric transducers element is the same element as mention in claim 1 or an additional element different from the element mention in claim 1. The disclosure fails to point out exactly if there is more than exactly one piezoelectric transducer element. Absent further clarification explaining what the Applicants means by “exactly one piezoelectric transducer element”, it will be presumed that the “exactly one piezoelectric transducer element” means only one exactly one piezoelectric transducer element.
With regard to claims 2 and 13, the claims recite “exactly one piezoelectric transducer element, exactly three electrical conductors and exactly one contacting zone”, the word "exactly" in these claims renders these claims indefinite. The use of "exactly" makes it unclear. The number of components is always an integer, so does it mean only one or only three?
Claim 3, s recite “a first piezoelectric transducer element”. However, it is unclear to one having ordinary skill in the art to identify if a first piezoelectric transducers element is the same element as mention in claim 1 or an additional element different from the element mention in claim 1. The disclosure fails to point out exactly if there is more than a first piezoelectric transducer element being that one had been previously mentioned. Absent further clarification explaining what the Applicants means by “a first piezoelectric transducer element”, it will be presumed that the “a first piezoelectric transducer element” means the same one.
Claim 4, the claims recite “high sensitivity”, the term "high sensitivity" renders these claim indefinite. The use of "high sensitivity" makes it unclear. It’s unclear how sensitive “high sensitivity” is?
Claims 5-12 and 14-17 are indefinite by virtue of their dependencies on claim 1

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schricker et al. [herein after Schricker] (US 9,291,513).

    PNG
    media_image1.png
    220
    274
    media_image1.png
    Greyscale
Regarding Claim 1,  Schricker disclose a measurement transducer for simultaneously measuring a force that can be both dynamic and static and that acts in a first direction (Col. 3, lines 27-31), the measurement transducer comprising: a piezoelectric transducer element (2) defining element surfaces (surface of 2) that are configured to generate electrical polarization charges being proportional to a magnitude (Col. 2, lines 44-48); a resonator element (7) configured to be excited to at least one resonance frequency; wherein the resonator element (7) being further configured so that in response to the force acting in the first direction the resonator element (7) undergoes a transverse expansion that changes the resonance frequency of the resonator element as a function of the force acting in the first direction (Col. 3, lines 14-21); wherein the transverse expansion proceeds in a transverse direction that forms a non-zero angle relative to the first direction (“Fig. 2” It is apparent that when a compressive force acts in one direction, a proportional expansion will occur in the direction perpendicular to the direction of the compressive force by the Poisson’s effect); and wherein the transverse expansion has a magnitude that is proportional to the magnitude of the force acting in the first direction (“Fig. 2” It is also apparent that the resonance frequency will change with such change of physical dimension).
Regarding Claims 2-3 and 7, Schricker further disclose a first piezoelectric transducer element (2) that includes a first piezoelectric material; a second piezoelectric transducer element that includes a second piezoelectric material; and wherein the resonator element (7) is spatially arranged between the first piezoelectric material (2 top) and the second piezoelectric material (2 bottom, Figs. 1-2).
Regarding Claims 4 and 16, Schricker further disclose the piezoelectric transducer element (2) is oriented for the direct piezoelectric effect in the form of the longitudinal effect to occur so that electrical polarization charges are generated on those element surfaces on which the force acts in the first direction (Col. 2, lines 44-48); and wherein each of the first piezoelectric (2 top) material and the second piezoelectric material (2 bottom) is oriented with respect to the force to have high sensitivity for the direct piezoelectric effect.
Regarding Claims 5-6 and 17, Schricker further disclose wherein the first piezoelectric material (2 top) is hollow cylindrical in shape and forms a first cavity (Fig. 1); the second piezoelectric material (2 bottom) is hollow cylindrical in shape and forms a second cavity (Fig. 2); and the resonator element (7) (Col. 3 lines 13-19).
Regarding Claim 12, Schricker further disclose charge-receiving electrodes configured to receive the electrical polarization charges (Col. 2, lines 53-60); and frequency electrodes configured to apply an alternating electrical field to the piezoelectric material of the resonator element (7); and wherein the charge-receiving electrodes are connected to the piezoelectric material of the piezoelectric transducer element (2) and the resonator element by material bonding (Col. 3, lines 17-23).
Regarding Claim 13, Schricker further disclose exactly three electrical conductors configured for contacting the charge-receiving electrodes and the frequency electrodes (Col. 2, lines 53-60); and wherein the charge-receiving electrodes and the frequency electrodes are electrically and mechanically contacted by the three electrical conductors in exactly one contacting zone (Col. 3, lines 17-23).
Regarding Claim 14, Schricker further disclose a housing (1) that defines an end face (face of 1), wherein the piezoelectric transducer element (2) and the resonator element (7) are mounted in the housing (1); a force application element protruding from the housing (1) and defining a top surface on the end face of the housing (1, Fig. 1).
Regarding Claim 15, Schricker further disclose a cover (3) that connects the force application element mechanically to the housing (1); wherein said cover (3) is thin to keep the force shunt to the housing (1) low.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schricker in view of List et al. [herein after List] EP0065511A1. 
Regarding Claims 8 and 9, Schricker further disclose the piezoelectric material of the piezoelectric transducer element (2) and the resonator element (7), wherein an optical axis of the piezoelectric material of the piezoelectric transducer element (2) being arranged parallel to an optical axis of the piezoelectric material of the resonator element (7); and the piezoelectric material of the piezoelectric transducer element (2) and the piezoelectric material of the resonator element (7) has similar elastic and thermal properties in a plane perpendicular to the optical axis.
Schricker fails to explicitly disclose the resonator element is quartz.
“a piezoelectric sensor element 28 consisting of a set of quartz disks”.
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of testing device for carrying load test on flexible objects, to modify Schricker, to include the resonator element being made of quartz, as taught by List, for the benefit of providing a device where the quasi-static measurements can also be carried out with high accuracy.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855